Citation Nr: 0837532	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-32 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from February 17, 
2004 to May 11, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
on and after May 12, 2008.

3.  Entitlement to an effective date prior to May 12, 2008, 
for the grant of entitlement to a total disability rating 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Regional 
Office (RO) in Winston-Salem, North Carolina in which 
service-connection for PTSD was granted and an initial 
evaluation of 50 percent was assigned effective from February 
17, 2004.  The veteran appealed the assigned rating.  
Subsequently, a 70 percent evaluation was granted for PTSD in 
a June 2008 rating action.  Despite this grant of a rating 
increase, the veteran has specifically maintained that a 
still higher evaluation is warranted.  Moreover, he is 
presumed, absent indications to the contrary, to be seeking 
the maximum benefits allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In addition, where, as is 
the case here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  Such consideration is reflected by the 
characterization of the claims as shown on the title page.

The Board notes that this case was previously before the 
Board in January 2008 at which time it was remanded for 
additional evidentiary development to include requesting 
records from the Social Security Administration (SSA) and 
scheduling the veteran for an updated PTSD examination.  
Those actions have been completed and the case has returned 
to the Board for appellate review.

The Board also notes that the veteran had appealed a February 
2006 rating action denying entitlement to a TDIU.  
Entitlement to a TDIU and an increased evaluation of 70 
percent for PTSD were concurrently granted in a June 2008 
rating action, both effective from May 12, 2008.  
Accordingly, the claim of entitlement to a TDIU is no longer 
in appellate status.  In July 2008, the veteran filed what 
amounts to a Notice of Disagreement (NOD), with both the 
effective date assigned for the TDIU and the increased 
evaluation of 70 percent for PTSD.  In regard to the issue of 
TDIU, as it is no longer in appellate status but an NOD has 
been filed, the claimant is entitled to an SOC regarding the 
effective date assigned therefore, and the current lack of an 
SOC is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2005); 38 C.F.R. § 20.200 (2007); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the 
claim of entitlement to an effective date prior to May 12, 
2008, for the grant of a TDIU, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 

In regard to the claim for an earlier effective date for the 
70 percent rating for PTSD, the issue of entitlement to a 
higher evaluation for PTSD is currently on appeal, and stems 
from the initial grant of service connection, back to 
February 17, 2004, when the veteran was assigned a 50 percent 
disability rating.  As the Board is already considering the 
entire appeal period and is obligated to consider whether a 
higher evaluation is warranted at any time since the 
effective date of the original grant under Fenderson, Supra, 
the claim for an earlier effective date is essentially part 
and parcel of the initial rating claim.  Remanding for a 
statement of the case (SOC) cncerning the issue of an 
effective date prior to May 12, 2008, for the 70 percent 
evaluation for PTSD, is therefore unnecessary.  There is no 
prejudice to the veteran because this issue of a rating in 
excess of 50 percent for service-connected PTSD has been 
fully developed and is fully considered herein.  Bernard v. 
Brown, 4 Vet. App. 384 (1993);  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the appellant are to be 
avoided).


FINDINGS OF FACT

1.  From February 17, 2004, to May 11, 2008, the veteran's 
PTSD resulted in no more than occupational and social 
impairment with reduced reliability and productivity with 
difficulty in establishing and maintaining effective work and 
social relationships

2.  From May 12, 2008, forward, the veteran's PTSD has 
resulted in no more than occupational and social impairment 
with deficiencies in most areas, such as school, mood, 
thinking, judgment, family relations, or work, with an 
inability to establish and maintain effective relationships.

3.  The evidence does not reflect that for any portion of the 
appeal period, the veteran's PTSD has been productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, for the appeal period extending from 
February 17, 2004, to May 11, 2008, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD, for the appeal period extending from May 
12, 2008 forward, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2005 and January 2008 
(Dingess) that fully addressed all elements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Indeed, as this is an 
appeal for an initial rating claim arising from a grant of 
service connection, the notice that was provided before 
service connection was granted was legally sufficient and 
VA's duty to notify the veteran in this case has been 
satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)  

In any case, the veteran demonstrated actual knowledge of 
what was needed to support his PTSD claim as reflected in his 
statements and arguments presented throughout the appeal 
period.  Thus, the Board finds the veteran meaningfully 
participated in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.  
Therefore, any notice deficiency does not affect the 
essential fairness of the adjudication and proceeding with 
the appeal does not therefore inure to the veteran's 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and evidence received from the Social 
Security Administration.  VA examinations have been conducted 
which address the claimed condition being adjudicated herein.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran's DD 214 form indicates that he served with the 
United States Army to include service in Vietnam from June 
1970 to May 1971, with an MOS of light weapons infantry.  
Post-service, the veteran was awarded a Combat Infantryman 
Badge.

The veteran filed his original service connection claim for 
PTSD in February 2004.  In a December 2004 rating action, 
service connection for PTSD was granted and a 50 percent 
evaluation was assigned effective from February 2004.  

The grant was based at least in part on a private medical 
report of Dr. H. dated in January 2004, which reflects that 
both chronic depression and PTSD were diagnosed at that time 
and Global Assessment of Functioning (GAF) score of 35 was 
assigned.  The veteran described stressors including frequent 
incoming mortars and rockets and witnessing 2 buddies killed 
next to him.  The veteran's symptoms included nightmares 
since Vietnam, flashbacks, panic attacks and sleep 
impairment.  The report also noted symptoms of intrusive 
thoughts, hallucinations, memory impairment, depression and 
low motivation.  It was reported that the veteran had been 
married for 31 years and that he had recently lost his job as 
a manufacturing service operator when the company filed for 
bankruptcy.  The doctor concluded that the veteran was unable 
to sustain social relationships and had moderate impairment 
in his ability to sustain work relationships due to PTSD.

Also of record at the time of the PTSD grant was a November 
2004 VA examination report.  The examiner commented that the 
veteran was well-groomed and oriented and that his mood was 
dysthymic.  The veteran reported that he had been working for 
6 months, but mentioned having concentration and focus 
problems.  It was noted that the veteran had been married for 
about 30 years had 2 grown children.  On examination there 
was no indication of speech, thought or communication 
impairment.  Symptoms of depressed mood, nightmares, auditory 
hallucinations, intrusive thoughts of Vietnam, sleep 
disturbance and panic attacks were reported.  The reported 
stated that the veteran had not missed work due to PTSD, but 
he could not be put in stressful situations.  Socially, it 
was reported that the veteran went to church, but was 
otherwise isolated at home.  PTSD was diagnosed and a GAF 
score of 54 was assigned.  The examiner characterized the 
level of disability as moderate with concentration problems, 
heightened startle reflex, difficulty focusing at work, and 
interpersonal difficulties.  

In a statement provided in November 2005, the veteran 
reported that he had been laid off for his job in May 2005.

Private medical records from a psychiatric clinic dated from 
May 2005 to April 2007 show that the veteran's symptoms 
included: memory and sleep impairment, hallucinations, panic 
attacks, flashbacks, nightmares and intrusive thoughts.  PTSD 
was diagnosed and GAF scores ranging from 40 to 45 were 
assigned.  

Evidence from the Social Security Administration (SSA) 
reflects that the veteran was advised in correspondence dated 
in October 2007 that he had been determined to be disabled 
effective May 2005 due to conditions identified as anxiety-
related disorders and substance abuse disorders, alcohol.  A 
private examination for purposes of evaluation by the SSA was 
conducted in August 2007.  It was noted that that the veteran 
had a history of difficulty focusing and concentrating.  It 
was reported that he had last worked 2 years previously in a 
steel mill and that he was married and living with his wife.  
The veteran described symptoms of depression, anxiety, social 
isolation and difficulty maintaining relationships, 
hallucinations, sleep disturbance, difficulty controlling his 
temper.  The examiner observed that the veteran was well 
oriented, with no evidence of pressured speech.  There was no 
evidence of delusions or suicidal ideation.  The diagnoses 
included: PTSD, generalized anxiety, depression and alcohol 
abuse.  A GAF score of 60 at present to 67 during the past 
year was assigned.   

The examiner observed that the veteran tended to isolate 
himself and was not involved in any hobbies or interests.  It 
was noted that the veteran reported having feelings of anger 
and irritability when interacting with others.  The examiner 
summarized that the veteran was able to understand simple 
instructions, but noted that his ability to form working 
relationships with others was adversely influenced by mood 
swings, irritability and difficulty concentrating.  It was 
also commented that the veteran's ability to tolerate stress 
and pressures associated with daily employment was adversely 
impacted by his symptoms of anxiety, depression and 
preoccupation with Vietnam.  

A VA PTSD examination was conducted in May 2008 and the 
claims folder was reviewed.  The report indicated that the 
veteran had not been hospitalized for treatment of a mental 
disorder, but was taking medication and participating in 
individual and group therapy treatment.  The veteran 
complained of daily symptoms of anxiety and depression and 
stated that he sometimes felt like hurting himself, but had 
never made any such attempt.  In contrast, a history of 
suicide attempts was documented but the veteran denied having 
a history of violence or assaultiveness.  The veteran stated 
that he had been married for 35 years and reported that he 
had a close relationship with his family, including his 
children and grandchildren.  He indicated that he spent time 
with his wife and sometimes with one close friend and also 
spent time riding his horse and spending time with his dogs.  
It was noted that the veteran was unemployed.

Examination reflected that the veteran was appropriately 
groomed and well-oriented.  Affect was described as normal, 
speech was unremarkable and mood was good.  There was no 
indication of impairment of thought or judgment.  There was 
no evidence of delusions.  The veteran complained of 
difficulty concentrating and of sleep impairment; remote and 
immediate memory were found to be mildly impaired.  There was 
no indication of obsessive/ritualistic behavior, panic 
attacks, homicidal thoughts or episodes of violence.  The 
veteran did respond affirmatively to having manifestations of 
persistent hallucinations and suicidal thoughts with some 
suggestion of impaired impulse control.  PTSD and depression 
were diagnosed and a GAF score of 50 was assigned.

The examiner observed that the veteran had experienced a 
significant decrease in his level of occupational and social 
functioning which likely contributed to his feelings and 
symptoms of depression.  It also commented that the veteran 
had been experiencing a high degree of PTSD symptomatology 
for the past 3 years.  The examiner summarized that the 
severe level of the veteran's PTSD symptoms were chronic and 
would significantly impact his ability to concentrate, 
problem solve and complete work-related tasks.  It was 
further stated that his depressed anxious mood and social 
isolation were likely to impair his social functioning and 
interpersonal relationships.  

By rating action of June 2008, a 70 percent evaluation was 
granted for PTSD, effective from May 12, 2008, the date of 
the most recent VA examination.  

Legal Analysis

The veteran contends that evaluations in excess of 50 and 70 
percent are warranted for PTSD for the applicable appeal 
periods.  As a practical matter, the Board observes that the 
veteran is in receipt of a TDIU, which was granted in a June 
2008 rating action, at the same time as the 70 percent 
evaluation was granted for PTSD.  The Board is mindful that, 
generally, a claimant cannot concurrently have a 100 percent 
schedular rating and a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 
6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).  Conversely, however, the 
award of a TDIU does not limit the consideration of a 
veteran's increased rating claim, inasmuch as this is still a 
relevant issue in the context of general entitlement to a 
variety of VA benefits, not limited to compensation alone.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

Initially, the Board notes that since 2004, the veteran has 
had co-existing diagnoses of PTSD and depression.  The 
veteran is service-connected for PTSD, but not for 
depression, although it is clear that depression also exists 
as a primary symptom of PTSD as repeatedly documented in 
medical records.  Therefore, under the circumstances of this 
case, for all intents and purposes the Board must effectively 
consider depression and its attendant symptoms as part and 
parcel of the PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (if VA cannot distinguish by competent 
medical opinion the extent of symptoms that are attributable 
to service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

The evidence establishes that consistently since the veteran 
filed his claim in 2004 steady symptoms of sleeplessness, 
nightmares, intrusive thoughts of Vietnam, panic attacks and 
depression have manifested, all of which are consistent with 
the criteria warranting the currently assigned 50 percent 
evaluation.  The Board observes that these symptoms have 
remained more or less constant problems since that time.  In 
addition, as evidenced by the veteran's assigned GAF scores 
which between 2004 and 2007 have fluctuated between 35 
(January 2004) and 60 (August 2007), the severity of his PTSD 
has ranged from moderate to major impairment, with some 
indication of improvement of the condition over time.

Socially, the veteran has been married for 35 years and has 
interaction with his spouse, children, grandchildren and one 
friend.  However, it is clear that from 2004 to 2007, 
manifestations such as isolation and difficulty forming and 
maintaining relationships with others, have resulted in 
impairment which may best be described as difficulty in 
establishing and maintaining effective social relationships, 
as contemplated by the criteria for a 50 percent evaluation.

Industrially, the record reflects that the veteran has not 
been employed since May 2005 when he was laid off, and has 
been determined to be disabled by the SSA since that time to 
due to anxiety disorders and substance/alcohol abuse.  It 
appears that the PTSD symptoms most significantly impacting 
the veteran's employability are his documented memory and 
concentration impairment as well as irritability, which in 
2007 were implicated as factors which would adversely impact 
the veteran's ability to form working relationships.  It was 
also commented in 2007, that the PTSD symptoms would cause 
the veteran to have difficulty tolerating stress and 
pressures associated with daily employment, but it was 
observed that he could understand simple instructions.  
Overall, the veteran's PTSD symptoms are indicative of 
occupational and social impairment with reduced reliability 
and productivity with difficulty in establishing and 
maintaining effective work and social relationships.  

Significantly, the evidence dated from 2004 to 2007 fails to 
show nearly all of the enumerated criteria warranting the 
assignment of a 70 percent evaluation.  In this regard, upon 
several PTSD evaluations conducted between 2004 and 2007, the 
record contains no documented evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  

The Board observes that GAF scores ranging from 35 to 60 have 
been assigned between 2004 and 2007, representing moderate to 
serious symptoms and moderate to major impairment in social 
and/or occupational functioning.  While not determinative, a 
GAF score is probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  However, the scores as assigned by full PTSD 
evaluations conducted between 2004 and 2007 have steadily 
increased over time.  In this regard, when evaluated in 
January 2004, even before the effective date of the grant of 
service connection for PTSD, a GAF score of 35 was assigned.  
When evaluated by VA in November 2004, while the veteran was 
still employed, as GAF score of 54 was assigned and the 
overall severity of the veteran's PTSD symptomatology was 
assessed as moderate.  Significantly, when evaluated in 
August 2007, a GAF score of 60 was assigned, and at that time 
it was clear that the veteran's non service-connected alcohol 
use was impacting him functionally, as the examiner commented 
that the veteran was believed to be incapable of handing his 
funds not because of PTSD, but due to his on-going alcohol 
use.  

The Board reiterates that while the veteran certainly 
exhibits a wide range of psychological impairment, at no time 
are between 2004 and 2007 were his symptoms shown to cause 
occupational and social impairment commensurate with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  All things 
considered, the record as a whole does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for an evaluation higher than 50 percent at any time during 
the period between the effective date of service connection 
for PTSD on February 17, 2004, and May 11, 2008.  See 
Fenderson, 12 Vet. App. at 125-26. That is to say, the 
veteran's PTSD has been no more than 50 percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" for this portion of the appeal period because 
this represents his greatest level of functional impairment 
attributable to this condition during the aforementioned time 
period.

In contrast, a 70 percent evaluation has been awarded 
effective from May 12, 2008, the date that the veteran most 
recently underwent a VA PTSD examination.  At that time, 
additional symptomatology and social/occupational impairment 
was documented and which indicated that the veteran's PTSD 
had increased in severity.  The 2008 examination report 
documents that the veteran affirmatively reported that he was 
experienced suicidal ideation and there was some indication 
made by the examiner of impaired impulse control (without 
episodes of violence), both of these manifestations are 
enumerated under the criteria used for the evaluation of a 70 
percent evaluation for PTSD.  Significantly, the examiner 
summarized that the severe level of the veteran's PTSD 
symptoms were chronic and would significantly impact his 
ability to concentrate, problem solve and complete work-
related tasks.  It was further stated that his depressed 
anxious mood and social isolation were likely to impair his 
social functioning and interpersonal relationships.  A GAF 
score of 50 was assigned, a substantially lower score than 
had been assigned upon evaluation in August 2007.

In light of the aforementioned evidence, the Board concludes 
that from May 12, 2008, the veteran's service-connected 
psychiatric disability picture more nearly approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational 
and social impairment with deficiencies in most areas, as has 
been assigned.  38 C.F.R. § 4.7 (2007).

However, neither the PTSD symptoms manifested nor the GAF 
scores assigned between 2004 and the present time, varying 
from 35 to 60, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 35, is, as noted above, indicative of major, but not 
total, social and occupational impairment.  The record 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers and has been able to 
maintain a stable family environment in a long-term marital 
relationship.  The veteran continues to perform activities of 
daily living independently and has consistently maintained 
his personal appearance to a socially acceptable level, 
without any indication of grossly inappropriate behavior.  
There has been no indication that the veteran is not well-
oriented or that he has any appreciable impairment of 
judgment or thought process.   

The clinical evidence does not reflect that symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name, all consistent 
with the assignment of a 100 percent evaluation, have been 
shown at any time.

A 100 percent schedular evaluation is warranted where there 
is total impairment in at least one area, such as social or 
industrial functioning.  However, for the entirety of the 
appeal period there has been no evidence presented which 
reflects that the veteran's PTSD renders him totally 
incapable of any social interaction or utterly unemployable.  
The Board realizes that SSA has found the veteran to be 
disabled.  However, review of the SSA decision issued in 2007 
shows that the disabling conditions supporting that 
determination consisted of anxiety-related disorders 
(presumably including PTSD) and a non service-connected 
substance dependence disorder.  Moreover, the criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same and VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

The Board also has considered whether the veteran is entitled 
to even greater compensation on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  However, as the issue 
of an earlier effective date for TDIU is being remanded, 
consideration by the Board for an extraschedular rating would 
be premature and inappropriate at this time.  The issue of 
TDIU and extraschedular evaluations are inextricably 
intertwined under the cirsumstances of this case. 

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD, from February 17, 2004 to May 11, 2008 is not 
warranted; nor is an evaluation in excess of 70 percent from 
May 12, 2008, forward.  The criteria for a 100 percent 
schedular evaluation for PTSD have not met for any portion of 
the appeal period.  See 38 C.F.R. § 4.130, DC 9411, supra; 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for higher initial and subsequently assigned ratings 
for PTSD, and that doctrine is not applicable.  Gilbert, 1 
Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the appeal period extending from February 17, 2004 
to May 11, 2008, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD for 
the appeal period extending from May 12, 2008 forward, is 
denied.


REMAND

In June 2008, the RO issued a rating decision granting TDIU, 
effective from May 12, 2008.  The veteran expressed 
disagreement with the effective date assigned in a statement 
received in July 2008.  The Board believes that the veteran's 
statement sufficiently meets the definition of a NOD.  

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2007).  
While special wording is not required, the NOD must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination. 38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the veteran and received by VA in July 2008 was 
timely and clearly expressed dissatisfaction with the 
effective dates assigned for the TDIU; hence the statement is 
tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue an SOC the case in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007).  To 
date, the RO has not issued the veteran an SOC with respect 
to his effective date claim.  Under these circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  However, this claim will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is remanded for the following action:

The RO must provide the veteran with a 
statement of the case addressing the 
claims of entitlement to an effective 
date prior to May 12, 2008, for the grant 
of a TDIU.  The veteran is reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2007).  If, and only if, the veteran 
perfects the appeal as to the claims, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


